Citation Nr: 1518898	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  11-11 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for voiding dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1972 to July 1976, and had additional service in the Reserves and Army National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2010 (PTSD) and November 2013 (erectile dysfunction and voiding dysfunction) rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In April 2014, the Board reopened the matter of service connection for PTSD with depression and remanded it for additional development.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Development required in the April 2014 Board remand was not completed as instructed and therefore corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).    

In particular, the first instruction (on page 6 of the April 2014 remand) indicated that the RO should seek verification of any (and all) periods of federalized (and qualifying for VA benefits) service.  Specifically, the RO was instructed to verify whether the Veteran was in federalized service in July 1985 when he reports he was involved in a motor vehicle accident.  A DA Form 2173 indicates that the Veteran was then on active duty for training; however, the record does not specify whether such period was federalized.  Verification of this incident is critical, as the record shows he has a diagnosis of PTSD based on such incident.

Regarding other periods of federalized service, and specifically when the Veteran has alleged stressor events occurred, he has submitted a document showing he was awarded an Exceptional Service medal for his (alleged to be federalized) service from September 21, 1989 to September 25, 1989 during the relief efforts for Hurricane Hugo.  As the Veteran has alleged a stressor event during this period, efforts to verify whether such period of service was federalized are imperative.

Furthermore, regarding the second request in the Board's April 2014 remand (see page 7), the Veteran has provided identifying information that should be sufficient to seek verification of these stressor events.  Notably, the Veteran has reported witnessing a helicopter collision and seeing the helicopters falling from the sky.  He originally provided a general time frame for this incident and his assigned unit; however, subsequent to the Board's remand, he provided more specific information, including that such event occurred on April 24, 1973 when he was assigned to the 2nd Armored Division, 1st 41st Mechanized Infantry Battalion.  He also stated that on that day, he was participating in Operation Gallant Hand "73."  

Additionally, the Veteran has reported witnessing a stabbing of his friend and later participating (as a witness) in a Court Martial of the attacker.  He initially provided the last name of the person stabbed and his assigned unit.  Subsequent to the Board's remand, he provided more clarification of these details and specifically indicated he was assigned to 2/28th Infantry, 8th Infantry Division stationed in Germany.  The Board notes that there should be documentation of the Court Martial.  However, regardless of whether Court Martial documents can be located, as he has provided the last name and unit of the person stabbed, and because such an event should be documented in that unit's history and the victim's service personnel records, further development to corroborate the incident is necessary.  If it is documented that the stabbing event occurred, his participation in the subsequent Court Martial must be verified to establish that he was indeed involved in the incident.  [If the Court Martial records are located and do not show he was a witness, that would be evidence weighing against his credibility.]
Further, a November 2013 rating decision denied service connection for erectile dysfunction and voiding dysfunction.  Correspondence from the Veteran received in March 2014 expresses disagreement with these denials.  The AOJ has not issued a SOC in these matters.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  These matters are not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for verification of any (and all) periods of federalized (and qualifying for VA benefits) service (i.e., under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. §3.6(c), (d)) the Veteran may have had as a member of the National Guard during which he alleges a stressor event occurred.  The AOJ should request that the service department verify each such period of alleged federalized service identified (i.e., whether or not he was indeed in federalized duty status).  

The periods to be verified (regarding whether they were federalized service) must include in July 1985 (when he was involved in a motor vehicle accident), and in September 21-25, 1989 (when he reports participating in Hurricane Hugo relief efforts).  This development should be completed before further development is sought.  The AOJ should then prepare for the record a determination as to what alleged periods of National Guard service were indeed in federalized (qualifying for VA benefits) status.

Additionally, the AOJ should arrange for exhaustive development to verify the Veteran's alleged stressor events on active duty service, to specifically include:

(a) A helicopter collision on April 24, 1973;
(b) The stabbing of a friend in Germany in the summer of 1975.

The AOJ should then make formal determinations regarding each alleged stressor event (i.e., whether the event occurred as described; whether the Veteran was on active duty/or Federalized National Guard duty when it occurred; and whether he was indeed present/involved as alleged.  The AOJ should address any credibility issues raised.

3.  The AOJ should then review the record and arrange for all further development indicated (e.g., if the motor vehicle accident is found to not have been during a period of federalized service, and another alleged stressor event is verified, arrange for an examination to determine whether he has a diagnosis of PTSD based on such alleged event).

4.  The AOJ should then review the record and readjudicate the claim of service connection for PTSD with depression.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

5.  Regarding the matters of service connection for erectile dysfunction and voiding dysfunction, the AOJ should review the determinations and if either remains denied, issue an appropriate SOC in the matter.  The Veteran and his representative should be advised of the time limit for perfecting the appeal, and afforded the opportunity to do so.  If this occurs, the matter should also be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

